Order of the Supreme Court, *173New York County (Beverly Cohen, J.), entered May 11, 1990 which, inter alia, denied plaintiffs’ motion for injunctive and declaratory relief, and granted defendants’ cross-motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) and to impose sanctions and costs pursuant to section 130-1.1 of the Rules of the Chief Administrator (22 NYCRR) unanimously affirmed, without costs.
Supreme Court denied plaintiffs’ application for a preliminary injunction enjoining defendants from the sale or disposition of apartment 7-B and penthouses A, B & C located at 410 Central Park West in the City and County of New York pending a judicial determination of the true owner of the shares and proprietary leases allocated to the subject premises. The court granted defendants’ cross-motion to dismiss the complaint on the grounds that it fails to state a cause of action pursuant to CPLR 3211 (a) (7) and that the action is barred by the doctrine of res judicata. In a decision previously affirmed on appeal to this court (Chusid v Wright, 138 AD2d 291, appeals dismissed 72 NY2d 948), the Estate’s ownership of the subject premises, and therefore its right to commence summary proceedings to enforce a possessory judgment against plaintiffs, was necessarily determined. Plaintiffs were afforded a full and fair opportunity to litigate the issue in that forum and are collaterally estopped to raise it anew.
We note that this purportedly summary proceeding has extended over a five-year period, including applications for injunctive relief before the Federal courts. Therefore, we find that Supreme Court did not abuse its discretion in imposing sanctions against plaintiffs and their counsel pursuant to section 130-1.1 of the Rules of the Chief Administrator.
We have considered plaintiffs’ remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Kupferman and Rubin, JJ.